--------------------------------------------------------------------------------

Exhibit 10.10


MARINE TRANSPORTATION AGREEMENT


This MARINE TRANSPORTATION AGREEMENT (this “Agreement”) is executed, effective
January 1, 2006 (the “Effective Date”), by and between Martin Operating
Partnership, LP, a Delaware limited partnership (“Owner”), and Midstream Fuel
Service, L.L.C., an Alabama limited liability company (“Charterer”), in order to
evidence the agreement of such parties with respect to Owner’s provision of
marine transportation services for Charterer’s products on board Owner’s marine
vessels under the following terms and conditions.


1.           TERM.  The initial term of this Agreement shall be for one (1) year
(the "Initial Term") commencing on the Effective Date and ending on the first
(1st) anniversary of the Effective Date.  This Agreement will automatically
renew for successive one (1) year terms (each a "Renewal Term", and together
with the Initial Term, the "Term"), unless either party elects not to renew this
Agreement by providing the other party with written notice of such election at
least sixty (60) days prior to the expiration of the Initial Term or Renewal
Term, as applicable, at which point this Agreement will automatically
terminate.  Upon any such termination, this Agreement shall thereafter have no
further force or effect except as to already accrued rights and obligations,
which shall continue until satisfied.


2.           GENERAL TERMS.  During the Term, Charterer agrees that Owner will
be the sole and exclusive provider of marine transportation services for
petroleum products owned by Charterer or owned by others and in transit for sale
to Charterer so long as Owner has the required equipment available.  Owner shall
at all times provide sufficient and proper equipment for Charterer's performance
of such transportation.  Said equipment shall be manned, equipped, supplied and
operated by Owner.  Owner agrees that said equipment shall be maintained in a
seaworthy, staunch, tight and suitable condition and, to the best of Owner's
knowledge, in compliance with all applicable laws and regulations.  In
connection with its use of any vessel, Charterer will follow Owner's normal
scheduling, loading and offloading protocols established from time to time,
subject to Owner's obligations set forth in this Agreement.


3.           RATE. Charterer agrees to pay Owner charter hire at the rates
established on the attached Exhibit “B”, plus fuel surcharge as detailed in the
attached Exhibit “A”, for each inland tug or each inland barge used hereunder.”


4.           LOAD AND DISCHARGE.  The Load Port shall be FOB Refinery Offtake in
the U.S. Gulf of Mexico.  The Discharge Port shall be at the Owner's terminals
located along the coast of the U.S. Gulf of Mexico and the inland waterways
feeding into the U.S. Gulf of Mexico.


5.           TITLE TO PRODUCT.  Title to all product handled shall remain at all
times in the name of the Charterer.  The Charterer agrees not to tender for load
any product injurious to the Owner’s vessels or which product would render the
vessels unfit, after cleaning, for the proper storage of similar product.


6.           INVOICING & PAYMENT.  Owner will invoice Charterer on a monthly
basis.  All monthly Owner invoices to Charterer for rates and cost items will be
paid by Charterer within thirty (30) days of invoice date in accordance with
Owner's normal payment protocols, which will be specified in the applicable
invoice.  Each monthly invoice shall be itemized to include charges by
applicable vessel by day.


7.           DEMISE OF CHARTER.  The master of an applicable vessel, although
appointed by and in the employ of Owner and subject to Owner's direction and
control, shall observe the reasonable instructions of Charterer in connection
with Charterer's transportation needs under this Agreement; PROVIDED, HOWEVER,
THAT NOTHING IN THIS CLAUSE OR ELSEWHERE IN THIS AGREEMENT SHALL BE CONSTRUED AS
CREATING A DEMISE OF THE APPLICABLE VESSEL TO CHARTERER OR AS VESTING CHARTERER
WITH ANY CONTROL OVER THE PHYSICAL OPERATION OR NAVIGATION OF THE APPLICABLE
VESSEL.


8.           OBLIGATION TO CREW AND SUPPLY THE VESSEL. The crew shall be
experienced and qualified personnel.  The crew shall be the servants and
employees of Owner and not Charterer.  The recruitment, supervision, discharge,
and discipline of the applicable vessel’s crew and all other personnel employed
by Owner shall be the sole and exclusive responsibility of Owner.


 
 

--------------------------------------------------------------------------------

 


9.           OPERATION OF OWNER’S VESSELS.  Owner shall crew, maintain, operate,
navigate and supply its vessels and shall pay all expenses incident to the
crewing, operation and navigation of such vessels except as specifically
provided to the contrary herein.  Owner shall provide all supplies, food, and
items of gear required to operate its vessels.  Owner or Charter, as may be
applicable, agrees to tender barges to be towed by the tugs chartered hereunder
that are seaworthy and fit for towage for the voyage contemplated.  Owner shall
have the right to refuse towage of any barge tendered by Charterer that Owner
reasonably believes to be un-seaworthy or not fit for towage.  Owner shall also
have the right, in its discretion, to limit the number of barges towed when
reasonably necessary due to existing river conditions.  Owner shall be
responsible for dispatching its vessels as may be required to fulfill its
obligations hereunder.


10           FUEL AND OTHER CHARGES.  Charterer shall pay Owner a fuel surcharge
in accordance with the attached Exhibit A.  Charterer shall pay all mooring,
fleeting, switching, clearing, tug assistance, leaving lines, wharfage tolls,
user taxes, or other governmental charges necessary for the towing of barges.
Charterer shall pay for tug charges incurred while dropping and/or picking up
barges.  If tug service is required to facilitate the safe or speedy movement of
the tow or to assist the tow at locks or bridges, and such tug service for tow
assistance are normally required for tows, then these charges shall be borne by
Charterer.  Owner will pay all other tug charges including those required
because of mechanical breakdown, crew change, accidents, or operational
shortcomings of the applicable vessel.


11.           MAINTENANCE.  Owner shall be responsible for maintaining its
vessels.  Charter shall allow Owner up to twenty-four (24) hours per month of
down time for each vessel chartered hereunder for repairs and maintenance.


12.           POLLUTION PREVENTION.  Owner will, in the case of an escape or
discharge of products or threat of escape or discharge of same from one of its
vessels into the navigable waters of the United States, promptly undertake such
measures as are reasonably necessary or which may be required by applicable
laws, rules and regulations to mitigate the resultant pollution damage;
provided, however, that Charterer may at its option, and upon notice to Owner
and on the conditions hereinafter set forth, undertake such measures.  Charterer
shall keep Owner advised of any such measures to be undertaken by it under such
circumstances.  Any of such measures actually undertaken by Charterer shall be
at Owner's expense (except to the extent that such escape or discharge was
caused or contributed to by Charterer).  If Owner believes that any such
measures undertaken by Charterer should not be undertaken or should be
discontinued.  Owner may so notify Charterer and thereafter Charterer, if it
elects to continue such measures, shall do so at its own risk and expense.


13.           INDEMNITY.  Owner covenants and agrees to fully defend, protect,
indemnify and hold harmless Charterer and its affiliates from and against each
and every claim, demand, cause of action, liability, damage, cost or expense
(including, but not limited to, reasonable attorney's fees and expenses incurred
in the defense of Charterer), resulting from any damage to property or injury or
death to persons caused, directly or indirectly, by Owner's acts or omissions in
connection with Owner's provision of marine transportation services hereunder,
except to the extent caused, directly or indirectly, by the acts or omissions of
Charterer.


Charterer covenants and agrees to fully defend, protect, indemnify and hold
harmless Owner and its affiliates from and against each and every claim, demand,
cause of action, liability, damage, cost or expense (including, but not limited
to, reasonable attorney's fees and expenses incurred in the defense of Owner),
resulting from any damage to property or injury or death to persons caused,
directly or indirectly, by Charterer's acts or omissions in connection with
Charterer's use of marine transportation services hereunder, except to the
extent caused, directly or indirectly, by the acts or omissions of Owner.


The foregoing indemnities shall expressly exclude any liability for
consequential, punitive, special or similar damages, including, without
limitation, lost profits.


 
 

--------------------------------------------------------------------------------

 


14.           COMPLIANCE WITH LAW. During the Term of this Agreement, Owner
shall comply in all material respects with applicable laws, including, without
limitation applicable environmental, health, safety and financial responsibility
laws, rules and regulations, applicable to the use of the vessels for bulk crude
oil or finished lubricating products transportation.


15.           INSURANCE.  Owner shall carry the following insurance coverage at
its sole expense for the entire term of this agreement and extensions or
renewals thereof with generally acceptable insurance companies:


 
1)
Hull Insurance subject to not less than the terms and conditions of the 1953
Taylor Form (REV.70) or its equivalent including S.R. &C.C. in the amount equal
to the fair market value of the vessel(s).



 
2)
Protection & Indemnity Insurance subject to the terms and conditions of not less
than the P&I SP-23 (Revised 1/56) form of policy including collision and towers
Liability and Pollution Buy-Back endorsement in the amount of not less than
$1,000,000.00.



 
3)
Pollution Insurance subject to not less than the full limits and conditions
available through the Water Quality Insurance Syndicate for OPA and CERCLA
coverage.



 
4)
Excess Liability Insurance underwritten on not less than a following form basis
including excess Protection and Indemnity, Excess Tower’s, Excess Collision and
Excess Pollution Insurance subject to a limit of not less than Ten Million and
No/100 Dollars ($10,000,000.00) any one accident or occurrence.



Specified limits of liability may be in any combination of primary and excess
coverage.  All deductibles with respect to the insurance coverage required above
shall be payable by and for the account of Owner.  All Owner’s insurance
policies shall be endorsed as follows:


 “It is hereby understood and agreed that Charter and/or any of its respective
parent, subsidiary, affiliate and interrelated companies shall be named as
additional insureds with a waiver of subrogation hereunder.”


Certificates of Insurance shall be furnished to Charterer by Owner’s brokers or
underwriters promptly upon request and further, that Owner shall be obliged to
furnish acceptable evidence of the continuity thereof for the duration of this
agreement.


16.           CHARTERER'S REPRESENTATIVES.  Charterer's representatives may
board any vessel used under this Agreement at any convenient place to observe
cargo-handling operations, to inspect logs and certificates, and to confirm that
Owner is fulfilling its obligations under this Agreement.


17.           DRUG & ALCOHOL ABUSE POLICY.  Owner warrants that it will maintain
and enforce at all times during the Term of this Agreement a drug and alcohol
abuse policy applicable to its vessels, which complies in all material respects
with the minimum standards promulgated by the U.S. Coast Guard.


18.           CONDITION OF EQUIPMENT.  Owner shall, before and at commencement
of each voyage by any vessel under this Agreement, exercise commercially
reasonable efforts to ensure that such vessel is seaworthy and in good operating
condition, properly manned, equipped and supplied for the voyage, to ensure that
the pipes, pumps and coils are tight, staunch, and are in good operating
condition and fit for the voyage, and to ensure that the tanks and other spaces
in which product is to be carried are in good operating condition and fit for
the carriage and preservation of the same.  To the extent required by applicable
law, Owner will maintain at all times during the Term of this Agreement a valid
and subsisting certificate or other permit issued by the U.S. Coast Guard (or
other governmental bureau or department having jurisdiction) approving the
applicable vessel for the transportation and carriage of inflammable liquids.


19.           DEFAULT.  Either party hereto shall have the right to terminate
this Agreement in the event of a material breach by the other party of its
obligations hereunder, subject to ten (10) days prior written notice of such
breach given by the non-breaching party to the breaching party and the
opportunity for such breaching party to cure such breach during such ten (10)
day period.


20.           SUBLET.  Charterer shall not be permitted to sublet the use of any
vessels to any third party.


21.           FORCE MAJEURE.  The vessels, their masters/captains and Owner
shall not, unless otherwise in this Agreement expressly provided, be responsible
for any loss or damage arising or resulting from: any act, default or barratry
of the captain, pilots, mariners, or other servants of Owner in the navigation
or management of such vessel; fire, unless caused by the personal design or
neglect of Owner; collision, stranding or peril, danger or accident of navigable
waters; saving or attempting to save life or property; wastage in weight or
bulk, or any other loss or damage arising from inherent defect, quality or vice
of the cargo; any act or omission of Charterer, Owner, any other shipper or any
consignee of the cargo, their agents or representatives; insufficiency or
inadequacy of marks; explosion, bursting of boilers, breakage of shafts, or any
latent defect in hull, equipment or machinery; unseaworthiness of any vessel
unless caused by want or due diligence on the part of Owner to make such vessel
seaworthy or to have it properly manned, equipped and supplied; or from any
other cause of whatsoever kind arising without the actual fault of Owner.  And
neither the vessels, their masters/captains or Owner, nor the Charterer, shall,
unless otherwise in this Agreement expressly provided, be responsible for any
loss or damage or delay or failure in performing hereunder arising or resulting
from; act of God, act of war; act of public enemies, pirates or assailing
thieves; acts of terrorism; arrest or restraint of princes, rulers of people, or
seizure under legal process provided bond is promptly furnished to release such
vessel or cargo; strike or lockout or stoppage or restraint of labor from
whatever cause, either partial or general, shortage of labor, or riot or civil
commotion.


22.           ASSIGNMENT.  Neither party shall assign this Agreement without the
express written consent of the other party.


23.           ENTIRE AGREEMENT.  This Agreement shall constitute the entire
agreement concerning the subject hereof between the parties superseding all
previous agreements, negotiations and representations made prior or
contemporaneous to the date hereof.  This Agreement shall be modified or amended
only by written agreement executed by both parties hereto.


24.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.



IN WITNESS WHEREOF, the parties have executed this Agreement effective January
1, 2006.



 
MARTIN OPERATING PARTNERSHIP L.P.
 
By: Martin Operating GP LLC, Its General Partner
 
By: Martin Midstream Partners L.P., Its Sole Member
 
By: Martin Midstream GP LLC, Its General Partner
         
By: /s/Ruben Martin,
 
Printed Name:  Ruben Martin
 
Its:  President
         
MIDSTREAM FUEL SERVICE, LLC
 
By: Martin Resource Management Corporation,
 
Its Sole Member
         
By: /s/Ruben Martin,
 
Printed Name:  Ruben Martin
 
Its:  President

 
 

--------------------------------------------------------------------------------